Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons For Allowance

Claims 1, 2, 4 – 11, 13 – 20 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4 – 11, 13 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of identifying the router by applying the group public key and a master secret key to the group signature, wherein the method further comprises sending the group public key to a trusted authority, wherein the master secret key is prohibited from being sent to the trusted authority.
Su (Privacy Preserving IP Traceback, 2018) is relied upon to teach an apparatus for IP traceback, comprising (reads on any of the routers of Su Figure 1): generate a group public key shared by a plurality of routers controlled by a service provider (reads on an ISP and all its routers share the same secret key, see Section 4.2.3 Subsection: Secret Key Management); generate a unique private signing key for a router of the plurality of routers (reads on a unique router mark that has no conflicts with other routers, see Section 4.2.3 and Section 4.3), wherein the private 
Vaikuntanathan (US Pub. No. 2012/0155635 A1) is relied upon to teach sending the group public key to a trusted authority (see Vaikuntanathan Figure 3 block 22); however, integrating the teachings of Vaikuntanathan do not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BRIAN F SHAW/
Primary Examiner, Art Unit 2496